
	

113 HRES 333 IH: Expressing the firm conviction of the House of Representatives that any continuing resolution or debt ceiling increase it may approve for the duration of the 113th Congress shall affirmatively include a provision specifically prohibiting the expenditure of any Federal funds in support of or in implementation or effectuation or enforcement of any provision of the Affordable Care Act (“ObamaCare”).
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 333
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Stockman
			 submitted the following resolution; which was referred to the
			 Committee on
			 Appropriations, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the firm conviction of the House
		  of Representatives that any continuing resolution or debt ceiling increase it
		  may approve for the duration of the 113th Congress shall affirmatively include
		  a provision specifically prohibiting the expenditure of any Federal funds in
		  support of or in implementation or effectuation or enforcement of any provision
		  of the Affordable Care Act (ObamaCare).
	
	
		Whereas every Representative solemnly swore to support and
			 defend the Constitution of the United States against all domestic enemies, and
			 bear true faith and allegiance to the same, and freely took said obligation
			 before God;
		Whereas a majority of Representatives believes the
			 Affordable Care Act (ObamaCare) violates the Constitution in
			 sundry ways, and its implementation and enforcement would deprive American
			 citizens of cherished fundamental constitutional rights;
		Whereas in addition to its organic constitutional
			 infirmities, at least one Administrative Rule promulgated pursuant to ObamaCare
			 has further harmed the constitutional rights of citizens by attacking religious
			 liberties guaranteed by the First Amendment to our constitution for over two
			 centuries, said liberties being once held sacrosanct by this body;
		Whereas the Fiscal Year 2014 Budget Resolution already
			 passed by this House of Representatives wisely and appropriately presumed the
			 defunding of ObamaCare subsequent to and pursuant to a more sober consideration
			 of its rash and sweeping provisions, free from the hysteria and parochial
			 politics of the moment of its passing, which sober consideration revealed
			 ObamaCare’s many and now manifest kinks, flaws, deficiencies, and inadequacies,
			 both constitutional and logistical;
		Whereas a bipartisan majority of Representatives voted to
			 repeal ObamaCare on May 16, 2013;
		Whereas a majority of Representatives supports the
			 provision of the House Republicans' 2010 Pledge to America that
			 promises, in no uncertain terms, We will repeal President Obama’s
			 government takeover of health care;
		Whereas a majority of Representatives remains committed to
			 the Repealing Obamacare Plank of the 2012 Republican Party
			 Platform, which states, in pertinent part: We agree with the four
			 dissenting justices of the Supreme Court: In our view the entire Act
			 before us is invalid in its entirety. … Obamacare has been struck down
			 in the court of public opinion and is falling by the weight of its own
			 confusing, unworkable, budget-busting, and conflicting provisions. … If fully
			 implemented, it could not function; … Congressional Republicans are committed
			 to its repeal;
		Whereas a majority of Representatives shares the Speaker's
			 view that ObamaCare is a monstrosity that will ruin the
			 best health care system in the world and bankrupt this country, that it
			 is driving up the cost of health insurance, denying people access to
			 quality care, and killing jobs in America, and asks, as the Speaker has
			 asked, How can you provide subsidies through these health exchanges
			 without verifying people's income? I mean our job is to protect the American
			 people, is to spend their taxpayer money wisely. I think it's wide open for
			 abuse;
		Whereas a majority of Representatives supports the pledge
			 twice expressed by the Speaker in July 2013 regarding the funding of ObamaCare:
			 We're going to do everything we can to make sure it never happens, and
			 further, [We will] do everything we can to make sure this
			 doesn't really go into effect. We will continue to do everything we can to
			 defund it … and to make sure that the American people aren't put through this
			 horrific experience;
		Whereas notwithstanding the oft-repeated “guarantee”
			 previously expressed by President Obama that citizens will definitely be able
			 to keep their present doctors after the implementation of ObamaCare, the
			 Department of Health and Human Services (HHS) has recently announced you
			 MAY be able to keep your current doctor (emphasis supplied), thereby
			 conceding that the President’s promise to the citizenry has not been kept, and
			 that the legislation contains no such guarantee;
		Whereas the Presidential Administration’s recent decision
			 to delay ObamaCare’s employer mandate and eligibility verification for
			 individual exchanges constitutes a tacit admission that ObamaCare is, in the
			 words of the Chairman of the Senate Committee on Finance, at best, a “train
			 wreck” not yet ready for prime time, and more likely, an imminent
			 disaster;
		Whereas the Congressional Budget Office (CBO) reports (1)
			 the Federal Government will spend $48 billion in 2014—and nearly $1.8 trillion
			 through 2023—on ObamaCare’s new entitlement programs, (2) the Presidential
			 Administration has requested more than $400 million in funding and nearly 2,000
			 bureaucrats for the IRS to implement the individual mandate and 46 other
			 statutory provisions in the law, (3) executive branch agencies’ bureaucrats
			 have already written more than 20,000 pages of ObamaCare-related rules and
			 notices published in the Federal Register, and (4) CBO estimates ObamaCare will
			 raise individual health insurance premiums by $2,100 per year;
		Whereas the current ObamaCare statute is no longer the
			 legitimate product of the legislative voice of the American people, having been
			 rewritten by the two branches of government least accountable to those people,
			 inasmuch as the President has used and continues to use myriad waivers and
			 delays to alter various sections of the legislation to suit his own policy and
			 political objectives, and the Chief Justice of the Supreme Court having
			 flagrantly disregarded the position of the people that ObamaCare is not a
			 product of the taxing power;
		Whereas the House of the people should not force the
			 American citizenry to fund ObamaCare if the Presidential Administration will
			 not enforce the law as written;
		Whereas inasmuch as the House of Representatives cannot
			 control the actions of the United States Senate or the President, and has no
			 power to prevent the Senate or the President from shutting down the government
			 if either chooses to do so by refusing to approve or sign a Continuing
			 Resolution, passed by the House of Representatives, that will fund the
			 government’s operations and satisfy its obligations to it citizenry and
			 others;
		Whereas the Democratic Caucus of the United States Senate
			 has had sixty (60) or more Members for only four months of the last 34 years,
			 and Congressional Democrats exploited that anomalous window in the 111th
			 Congress to pass ObamaCare;
		Whereas the Republican Conference of the United States
			 Senate has not had sixty (60) or more Members since the 61st Congress adjourned
			 sine die in the year of our Lord 1911 and therefore the outright
			 repeal of ObamaCare must be presumed to be nigh unto an electoral
			 impossibility, irrespective of how favorable the next election is to Republican
			 Senate candidates;
		Whereas the only means by which ObamaCare can be halted is
			 for the Congress to exercise its power of the purse to defund it,
			 and thereby effect constructive repeal; and
		Whereas defunding ObamaCare will become more complicated
			 and difficult to achieve after October 1, 2013 (the date enrollment for the
			 Medicaid expansion and exchange subsidies begins) and especially after January
			 1, 2014 (the date those new entitlement programs are scheduled to take effect,
			 and Americans will be forced either to buy a product or pay tax penalties
			 administered by the IRS): Now, therefore, be it
		
	
		That for the balance of the 113th Congress,
			 the House of Representatives shall pass no bill or resolution that continues
			 appropriations in the event of a lapse in appropriations or increases the
			 borrowing authority relating to the public debt limit (or suspends or
			 terminates the debt ceiling) unless said resolution contains a provision
			 affirmatively and specifically prohibiting the expenditure of any Federal funds
			 (whether such expenditure be discretionary or mandatory) to implement or
			 enforce any provision of the Patient Protection and Affordable Care Act (Public
			 Law 111–148) or title I or subtitle B of title II of the Health Care and
			 Education Reconciliation Act of 2010 (Public Law 111–152).
		
